 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBob's Big Boy Family Restaurants, a Division ofMarriott Corporation and Local No. 37,Bakery, Confectionery & Tobacco Workers In-ternational Union of America, AFL-CIOBob's Employees Association and Local No. 37,Bakery, Confectionery & Tobacco Workers In-ternational Union of America, AFL-CIO. Cases31-CA-10805 and 31-CB-4055September 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon charges filed on January 28, 1981, asamended on March 3, 1981, and March 9, 1981, re-spectively, by Local No. 37, Bakery, Confectionery& Tobacco Workers International Union of NorthAmerica, AFL-CIO (the Union), and duly servedon Bob's Big Boy Family Restaurants, a Divisionof Marriott Corporation (the Employer), and Bob'sEmployees Association (the Association), the Gen-eral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 31,issued an order consolidating cases, a consolidatedcomplaint and a notice of hearing on April 15,1981, against Respondents. The consolidated com-plaint alleges that Respondent Employer had en-gaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(l), (2), (3), and (5) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended, andthat Respondent Association had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section8(b)(1)(A) and (2) and Section 2(6) and (7) of theAct. On February 2, 1982, the Regional Directorfor Region 31 issued an order postponing hearing.Copies of the order consolidating the cases, theconsolidated complaint, the notice of hearing, andthe order postponing hearing were duly served onthe parties to this proceeding.On various dates in January and February 1982,the parties executed a stipulation of facts in whichthey agreed to certain facts, waived a hearingbefore an administrative law judge and the issuanceof an administrative law judge's decision, andagreed to submit the case to the Board for findingof facts, conclusions of law, and an order basedupon a record consisting of the charges, consoli-dated complaint, and the stipulation of facts, in-cluding exhibits attached thereto.By order dated May 19, 1982, the Board ap-proved the stipulation and transferred the proceed-ing to the Board and granted permission and time264 NLRB No. 63for the filing of briefs. Thereafter, the GeneralCounsel filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.On the basis of the stipulation, the brief, and theentire record in this proceeding, the Board makesthe following findings:1. JURISDICTIONRespondent Employer is a Delaware corporationengaged in the operation of a number of restaurantestablishments in the United States, including foodpreparation facilities located at 830 and 611 SonoraAvenue, Glendale, California. Respondent Employ-er annually sells and ships goods valued in excessof $2,000 directly to customers located outsideCalifornia. Respondent Employer, in the courseand conduct of its business operations, annually de-rives gross revenue in excess of $500,000.The parties stipulated, and we find, that Re-spondent Employer is an employer within themeaning of Section 2(2) of the Act, engaged in andaffecting commerce within the meaning of Section2(6) and (7) of the Act. We find that it will effectu-ate the purposes of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theUnion and Respondent Association are labor orga-nizations within the meaning of Section 2(5) of theAct.11. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsIn or about 1954, a majority of the Employer'shourly restaurant, commissary, and delivery em-ployees at all of the Employer's California restau-rants, by a secret-ballot election conducted underthe supervision of the Regional Director forRegion 21 of the National Labor Relations Board,designated and selected the Association as theirrepresentative for purposes of collective bargainingwith the Employer. Accordingly, in or about 1954,the Regional Director for Region 21 certified theAssociation as the exclusive bargaining representa-tive of the Employer's hourly restaurant, commis-sary, and delivery employees at all of the Employ-er's restaurants in California. Thereafter, the Em-ployer and the Association entered into a series ofcollective-bargaining agreements covering employ-ees in the statewide unit.432 BOB'S BIG BOY FAMILY RESTAURANTSSubsequently, the Union, in Case 31-RC-3974,sought to represent a unit of all production andmaintenance employees employed by the Employerat its facilities located at 830 and 611 SonoraAvenue, Glendale, California, a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act, hereinafter de-scribed as "the appropriate unit," or "commissaryunit."' On April 28, 1978, the Board issued its De-cision on Review in Case 31-R'C-3974, in which itfound that the contract between the Employer andthe Association was not a bar to the petition filedby the Union because it contained a "membersonly" provision, and because the petition was filedin a timely fashion according to the contract's ef-fective date appearing on the cover page of thecontract distributed to employees.2On May 9, 1978, the impounded ballots from theelection conducted on January 17, 1978, wereopened and the tally revealed that a majority ofemployees voting in the election had voted for theUnion. Accordingly, on May 17, 1978, the Region-al Director certified the Union as the exclusive bar-gaining representative in the appropriate unit.Commencing on or about May 31, 1978, andcontinuing to date, the Union has requested, and isrequesting, the Employer to bargain collectivelywith respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of em-ployment, as the exclusive bargaining representa-tive of employees in the appropriate bargainingunit. Commencing on or about June 7, 1978, and atall material times thereafter, the Employer has re-fused, and continues to refuse, to recognize, meet,or bargain collectively with the Union. On Septem-ber 29, 1978, the Board, on the basis of an 8(a)(5)complaint and the General Counsel's Motion forSummary Judgment, issued an Order compellingRespondent to recognize and bargain with theUnion.Subsequent to the Board's Decision and Order in238 NLRB 700, the Employer petitioned theUnited States Court of Appeals for the Ninth Cir-cuit to set aside the Board's Order. The GeneralCounsel cross-applied for enforcement of the sameOrder. On July 28, 1980, the court denied enforce-This unit is described as:All production and maintenance employees employed at RespondentEmployer's facilities located at 830 Sonora Avenue, Glendale, Cali-fornia, excluding all other employees, truckdrivers, office clericalemployees, professional employees, guards and supervisors as definedin the Act.' 235 NLRB 1227 (Member Jenkins concurring in part). The electionin Case 31-RC-3974 was conducted on January 17, 1978, but the ballotswere impounded pursuant to the Board's granting of the Employer's re-quest for review of the Regional Director's Decision and Direction ofElection.s 238 NLRB 700.ment of the bargaining order and remanded thecase to the Board for further consideration.4TheBoard accepted the court's remand, and, on No-vember 3, 1981, issued its Supplemental Decisionand Order in which it affirmed its earlier Order re-quiring Respondent to bargain with the Union.5Inits Supplemental Decision, the Board reaffirmed itsfinding that the Union's petition was timely filedand that the contract between the Employer andthe Association did not bar the Union's petition.6In or about September 1980 or October 1980, au-thorized agents of the Employer at its facility inGlendale, California, dealt directly with employeesin the appropriate unit by requesting that these em-ployees complete "attitude" surveys on how to im-prove working conditions. In early October 1980,the Employer increased health and life insurancebenefits for employees in the commissary unit. Alsoin early October 1980, the Employer granted awage increase to unit employees. On or about De-cember 22, 1980, the Employer and the Associationentered into a collective-bargaining agreement cov-ering, inter alia, commissary employees. Since onor about January I, 1981, the Employer and theAssociation have maintained and enforced saidagreement, which covers the wages, hours, andother terms and conditions of employment of com-missary employees. As a result of the Employer'sadherence to the provisions of this agreement withthe Association, the Employer changed the termsand conditions of employment for employees in theappropriate unit. With respect to the acts and con-duct described hereinabove, the Employer did notafford the Union prior notice or an opportunity tonegotiate and bargain as the exclusive representa-tive of commissary employees. Further, at all mate-rial times herein, the Employer has recognized theAssociation as the exclusive bargaining representa-tive of said unit employees. The most recent collec-tive-bargaining agreement between the Employerand the Association contains a union-security pro-vision. 74 625 F.2d 850s 259 NLRB 153 (Member Jenkins dissenting)6 However, the Board agreed with the court, as the law of the case,that the contract did not contain an illegal members-only provision whichwould have also voided the bar quality of the contract. 259 NLRB 153.155.The Board has filed with the Court of Appeals for the Ninth Circuit an"Application Upon Remand for Enforcement of an Order, as Reaf-firmed," of the National Labor Relations Board. As of this date the courthas not ruled on that application. Also currently pending before theBoard on exceptions is an administrative law judge's decision in Case 31-CA-9259, in which it is alleged that the Employer violated the Act by,inter alia, contracting out part of its operations without bargaining withthe Union.7 The union-security provision provides in pertinent part as follows:Continued433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Analysis and ConclusionsWe agree with the General Counsel that theabove-stipulated facts demonstrate that the Em-ployer and the Association violated the Act as con-tended in the consolidated complaint. The Employ-er has steadfastly refused to recognize or bargainwith the Union as ordered by the Board in its pre-vious decisions involving these parties.8It is wellsettled that collateral litigation does not suspendthe duty to bargain under Section 8(a)(5).9 TheEmployer's refusal to bargain originally stemmedfrom its technical refusal to bargain in order tochallenge the Board's finding that there was nocontract bar to the Union's petiton. There is nomerit to the argument that a party's duties underthe Act are suspended or relieved because litigationis pending before the court of appeals, or beforethe Board on remand from such a court. Further-more, neither the Employer nor the Associationhas offered any newly discovered or previously un-available evidence in support of a ruling differentfrom that of the Board in the prior proceedings.We find, therefore, that Respondent's continuingrefusal to recognize and to bargain with the Unionviolates Section 8(a)(5) and (1) of the Act. Also,the Employer has stipulated that it dealt directlywith employees by requesting that they completeattitude surveys regarding how to improve work-ing conditions. Respondent neither notified norbargained with the Union about the conduct of thesurveys, whose subject matter, as noted, concernedworking conditions. We agree with the GeneralCounsel that such direct dealing constituted indi-vidual bargaining in derogation of the Employer'sbargaining obligation to the Union, and therebyviolated Section 8(a)(5) and (1) of the Act.l°It is axiomatic that an employer violates the Actby unilaterally making material changes in termsand conditions of employment without notifying acertified representative of the changes and afford-ing it an opportunity to bargain about them. Here,the Employer stipulated that it unilaterally in-creased health and life insurance benefits and11Union MembershipAll new employees are covered by this Agreement from the timeof hire and all employees must, as a condition of employment, ac-quire membership in the Association within sixty (60) days after theeffective date of this Agreement or date of employment, whicheveris later, and maintain such membership for the duration of thisAgreement, Maintenance of membership requires the prompt tenderof periodic dues and the initiation fees uniformly required by the As-sociation as a condition of acquiring or retaining membership therein.a 238 NLRB 700; 259 NLRB 153.9 Montgomery Ward A Co., Incorporated, 228 NLRB 1330, 1331 (1977),and cases cited therein at fn. 8.'o St. Joseph's Hospital of the Franciscan Sisters of Milwaukee, Inc. 247NLRB 869, 877 (1980).wages for unit employees. The contract it signedwith the Association also altered terms and condi-tions of employment on a unilateral basis. All ofthis conduct was done by the Employer withoutprior notice to the Union or without affording theUnion an opportunity to bargain over the changes.By such conduct, we find that the Employer vio-lated Section 8(a)(5) and (1) of the Act.We also agree with the General Counsel that theEmployer undermined the status of the Union asthe certified bargaining representative of the com-missary employees by rendering unlawful assistanceto the Association. By continuing to recognize theAssociation as the representative of such employeesdespite the Board's certification of the Union as theexclusive bargaining representative of those em-ployees, we find that the Employer violated Sec-tion 8(a)(2) and (1) of the Act. Similarly, we con-clude that the Employer violated the same sectionof the Act by entering into a collective-bargainingagreement from 1980 to 1983 with the Association,which had lost the election conducted by theBoard. By entering into a contract with the Associ-ation which contained a union-security provision,and by enforcing that union-security provision, theEmployer violated Section 8(a)(1), (2), and (3) ofthe Act.Finally, we find merit in the General Counsel'scontention that the Association violated the Act.By entering into the 1980-83 contract containing aunion-security provision, the Association violatedSection 8(b)(2) of the Act. Such conduct also con-stitutes an independent violation of Section8(b)(1)(A), since the Association was not the exclu-sive bargaining representative of employees.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Employer and the Associ-ation set forth above have a close, intimate, andsubstantial relationship to trade, traffic, and com-merce among the several States and tend to lead toindustrial strife burdening and obstructing the freeflow of commerce.V. THE REMEDYHaving found that the Employer has engaged inand is engaging in unfair labor practices in viola-tion of Section 8(a)(1), (2), (3), and (5) of the Act,we shall order that it cease and desist therefrom,and to take certain affirmative action designed toeffectuate the purposes of the Act.Having found that the Association has engagedin, and is engaging in, unfair labor practices in vio-lation of Section 8(b)(l)(A) and (2) of the Act, weshall order it to cease and desist therefrom, and to434 BOB'S BIG BOY FAMILY RESTAURANTStake certain affirmative action designed to effectu-ate the purposes of the Act.Having found that the Employer and the Associ-ation unlawfully entered into a collective-bargain-ing agreement containing a union-security provi-sion which was, and is being, enforced, we shallorder that the Employer and the Association, joint-ly and severally, reimburse the Employees fordues, fees, and other money unlawfully exactedfrom them, with interest thereon to be computed inthe manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977). (See, generally, Isis Plumb-ing & Healing Co., 138 NLRB 716 (1962)).CONCLUSIONS OF LAW1. Bob's Big Boy Family Restaurants, a Divisionof Marriott Corporation, is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Local No. 37, Bakery, Confectionery & To-bacco Workers International Union of America,AFL-CIO, and Bob's Employees Association arelabor organizations within the meaning of Section2(5) of the Act.3. By refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with the Union as theexclusive bargaining representative of its employeesin the appropriate unit described below, the Em-ployer violated Section 8(a)(5) and (1) of the Act.The appropriate unit is:All production and maintenance employeesemployed at the Employer's facilities locatedat 830 Sonora Avenue, Glendale, California,and 611 Sonora Avenue, Glendale, California,excluding all other employees, truckdrivers,office clerical employees, professional employ-ees, guards and supervisors as defined in theAct.4. By failing to bargain with the Union, and deal-ing directly with employees by requesting employ-ees to complete attitude surveys on how to im-prove working conditions, the Employer violatedSection 8(a)(5) and (1) of the Act.5. By unilaterally changing terms and conditionsof employment by increasing health and life insur-ance benefits for unit employees, by granting awage increase, and changing other terms and con-ditions of employment, without notifying theUnion of the changes and affording the Union anopportunity to bargain with respect to suchchanges, the Employer violated Section 8(a)(5) and(1) of the Act.6. By entering into and applying a collective-bar-gaining agreement, which contained a union-secu-rity provision, with the Association, and by recog-nizing the Association as the representative of itsunit employees, the Employer has violated Section8(a)(1), (2), and (3) of the Act.7. By entering into and effectuating a collective-bargaining agreement, containing a union-securityprovision, with the Employer, the Association vio-lated Section 8(b)(2) and (I)(A) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that:A. Respondent Bob's Big Boy Family Restau-rants, a Division of Marriott Corporation, Glen-dale, California, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local No. 37,Bakery, Confectionery & Tobacco Workers Inter-national Union of America, AFL-CIO, as the ex-clusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employeesemployed at the Employer's facilities locatedat 830 Sonora Avenue, Glendale, California,and 611 Sonora Avenue, Glendale, California,excluding all other employees, truckdrivers,office clerical employees, professional employ-ees, guards and supervisors as defined in theAct.(b) Failing to bargain with the above-namedUnion by dealing directly with employees inabove-described unit by requesting employees tocomplete attitude surveys on how to improveworking conditions.(c) Unilaterally changing terms and conditions ofemployment by increasing health and life insurancebenefits, by granting a wage increase, and bychanging other terms and conditions of employ-ment of employees in the above-mentioned unitwithout notifying the Union of such changes or af-fording the Union an opportunity to bargain withrespect to such changes.(d) Recognizing Bob's Employees Association asthe representative of employees in the above-de-scribed unit.(e) Entering into and applying a 1980-83 collec-tive-bargaining agreement, which contains a union-security provision, with Bob's Employees Associ-ation, provided, however, that nothing herein shall435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequire the Employer to vary or abandon anywages, hours, or other substantive features of its re-lations with its employees in the appropriate unit,unless so requested by Local No. 37.(f) Deducting money from the wages of employ-ees in the appropriate unit and remitting the sameto Bob's Employees Association as initiation fees,dues, or for other purposes.(g) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed them under Section 7 ofthe Act.2. Take the following affirmative action whichwill effectuate the purpose of the Act:(a) Withdraw and withhold recognition fromBob's Employees Association as the representativeof employees in the appropriate unit.(b) Upon request, bargain with Local No. 37 asthe exclusive representative of all employees in theaforesaid appropriate unit with respect to rates ofpay, wages, hours, and other terms and conditionsof employment and, if an understanding is reached,embody such an understanding in a signed agree-ment.(c) Jointly and severally with Bob's EmployeesAssociation, reimburse employees in the above-de-scribed unit for any initiation fees, dues, or othermoneys paid pursuant to the aforesaid 1980-83agreement, plus interest thereon computed in themanner set forth in the section of this Decision en-titled "The Remedy."(d) Preserve and, upon request, make available tothe Board and its agents, for examination and copy-ing, all payroll records and reports, and all otherrecords required to assertain the amount of any re-imbursement due under the terms of this Decisionand Order.(e) Post at its facilities at 830 Sonora Avenue,Glendale, California, and 611 Sonora Avenue,Glendale, California, copies of the attached noticemarked "Appendix A."" Copies of said notice, onforms provided by the Regional Director forRegion 31, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered byany other material.I" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."(f) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.B. Respondent Bob's Employees Association,Glendale, California, its officers, agents, and repre-sentatives, shall:1. Cease and desist from:(a) Acting as the representative of employees inthe above-described unit.(b) Entering into and effectuating the 1980-83collective-bargaining contract, containing a union-security provision, with the Employer.(c) Accepting and retaining money deducted forinitiation fees, dues, and other purposes under theabove-mentioned contract.(d) In any like or related manner restraining orcoercing employees in the exercise of rights guar-anteed them under Section 7 of the Act.2. Take the following affirmative action whichwill effectuate the policies of the Act:(a) Jointly and severally with the Employer re-imburse employees in the above-described unit forany initiation fees, dues, or other moneys deductedpursuant to the 1980-83 contract applied to saidemployees, with interest thereon, computed in themanner set forth in the section of this Decison enti-tled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all financial records and reports and all otherdocuments necessary and relevant to analyze andcompute the amounts in reimbursements due underthis Order.(c) Post in conspicuous places in the RespondentUnion's business office, meeting halls, and placeswhere notices to its members are customarilyposted, copies of the attached notice marked "Ap-pendix B."12Copies of said notice, on forms pro-vided by the Regional Director for Region 31,after being duly signed by an authorized repre-sentative of the Respondent Union, shall be postedimmediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter.Reasonable steps shall be taken by the RespondentUnion to ensure that said notices are not altered,defaced, or covered by any other material.(d) Furnish to the Regional Director for Region31 signed copies of the aforesaid notice for postingby Respondent Employer at its Glendale, Califor-nia, location, in places where notices to employeesare customarily posted, if it be willing. Copies ofsaid notice, to be furnished by the Regional Direc-tor, after being signed by the Respondent Union. as1 See fn. 11, supra.436 BOB'S BIG BOY FAMILY RESTAURANTSindicated, shall be forthwith returned to the Re-gional Director for disposition by him.(e) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.MEMBER JENKINS, dissenting:For reasons expressed in my dissent in the priorcase proceeding reported at 259 NLRB 153 (1981),I would dimiss the complaint.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Local No. 37, Bakery, Confectionery &Tobacco Workers International Union ofNorth America, AFL-CIO, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT fail to bargain with theabove-named Union by dealing directly withemployees in the unit described below by re-questing employees to complete attitude sur-veys on how to improve working conditions.WE WILL NOT unilaterally change terms andconditions of employment by increasing healthand life insurance benefits, by granting a wageincrease to employees, and by changing otherterms and conditions of employment, withoutnotifying the above-named Union of thechanges and affording that Union an opportu-nity to bargain with respect to such changes.WE WILL NOT recognize Bob's EmployeesAssociation as the representative of employeesin the unit described below.WE WILL NOT enter into and apply a 1980-83 collective-bargaining agreement, whichcontains a union-security provision, with Bob'sEmployees Association, provided, however,that nothing herein shall require us to vary orabandon any wages, hours, or other substan-tive features of our relations with our employ-ees in the unit described below, unless so re-quested by Local No. 37, Bakery, Confection-ery & Tobacco Workers International Unionof America, AFL-CIO.WE WILL NOT deduct money from thewages of employees in the unit describedbelow or remit the same to Bob's EmployeesAssociation, as initiation fees, dues, or forother purposes.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed themunder Section 7 of the Act.WE WILL withdraw and withhold recogni-tion from Bob's Employees Association as therepresentative of employees in the unit de-scribed below.WE WILL, upon request, bargain with LocalNo. 37, Bakery, Confectionery & TobaccoWorkers International Union of North Amer-ica, AFL-CIO, as the exclusive representativeof all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employ-ees employed at our facilities located at 830Sonora Avenue, Glendale, California, and611 Sonora Avenue, Glendale, California.excluding all other employees, truckdrivers,office clerical employees, professional em-ployees, guards and supervisors as defined inthe Act.WE WILL, jointly and severally, with Bob'sEmployees Association, reimburse employeesin the unit described above, for any initiationfees, dues, or other money paid pursuant to theaforesaid agreement, with interest.BOB'S BIG BOY FAMILY RESTAU-RANTS, A DIVISION OF MARRIOTTCORPORATIONAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR REL ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT act as the representative ofemployees in the below-mentioned unit:All production and maintenance employeesemployed at Bob's Big Boy Family Restau-rants, a Division of Marriott Corporation,located at 830 Sonora Avenue, Glendale,California, and 611 Sonora Avenue, Glen-dale, California, excluding all other employ-ees, truckdrivers, office clerical employees,437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprofessional employees, guards and supervi-sors as defined in the Act.WE WIIl. NOI enter into and effectuate the1980-83 collective-bargaining agreement, con-taining a union-security provision, with Bob'sBig Boy Family Restaurant, a Division ofMarriott Corporation.WE WItL. Nor accept and retain money de-ducted for initiation fees, dues, and other pur-poses under the above-mentioned contract.WE WIl.L NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them by Section 7 of theNational Labor Relations Act.WE WILL, jointly and severally, with Bob'sBig Boy Family Restaurants, a Division ofMarriott Corporation, reimburse employees inthe above-described unit, for any initiationfees, dues, or other money deducted pursuantto the 1980-83 collective-bargaining agreementapplied to employees, with interest.BOB'S EMPLOYEES ASSOCIATIONS438